FILED
                              NOT FOR PUBLICATION                             DEC 1 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GIL T. ABADEJOS, AKA Gil Abaoejos,                No. 13-71697

               Petitioner,                        Agency No. A074-351-845

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Gil T. Abadejos, a native and citizen of the Philippines, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law. Coronado v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
759 F.3d 977, 982 (9th Cir. 2014). We deny in part and dismiss in part the petition

for review.

      The agency correctly concluded that Abadejos’s 2012 drug-possession

conviction under California Health & Safety Code § 11377(a) is for a controlled-

substance violation that renders him statutorily ineligible for adjustment of status

as an alien inadmissible to the United States under 8 U.S.C. § 1182(a)(2)(A)(i)(II),

where a modified-categorical analysis of the criminal complaint, read in

conjunction with the minute order, establishes that Abadejos’s conviction relates to

the federally controlled substance of methamphetamine. See id. at 985-86 (reading

a criminal complaint in conjunction with the court minutes to conclude that the

petitioner’s conviction under section 11377(a) related to methamphetamine); see

also Esquivel-Garcia v. Holder, 593 F.3d 1025, 1029-30 (9th Cir. 2010) (“[A]n

alien can only be eligible for adjustment of status if the alien is ‘admissible to the

United States for permanent residence.’” (citation omitted)).

      We lack jurisdiction to consider Abadejos’s unexhausted contention that the

IJ did not afford him enough time to seek post-conviction relief. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal

claims not presented in an alien’s administrative proceedings before the BIA.”).




                                            2                                    13-71697
      We also lack jurisdiction to review in these proceedings Abadejos’s request

for release from immigration custody on the condition of bond. See 8 U.S.C.

§ 1226(e); 8 C.F.R. § 1003.19(d); Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th

Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                     13-71697